Citation Nr: 1143438	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation greater than 40 percent for post-operative residuals of L5 lumbar spondylosis for the period beginning September 14, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2009.  

In February 2010, the Board denied entitlement to an evaluation higher than 20 percent for lumbar spine disability from December 1, 2005 to February 13, 2006, and from November 1, 2006 to March 24, 2008; denied entitlement to an evaluation higher than 40 percent for lumbar spine disability from March 25, 2008 to November 10, 2008; and denied entitlement to an evaluation higher than 20 percent for lumbar spine disability from November 11, 2008 to September 14, 2009.  

The Board remanded the question what evaluation is warranted for post-operative residuals of L5 lumbar spondylosis for the period beginning on September 15, 2009.  In May 2011, the RO increased the evaluation for lumbar spine disability to 40 percent effective September 14, 2009.  The Board will not disturb the assigned effective date and has rephrased the issue as stated above.  This is the only issue for consideration at this time.  


FINDINGS OF FACT

For the period beginning September 14, 2009, post-operative residuals of a L5 lumbar spondylosis are not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Evidence of record does not show incapacitating episodes.  



CONCLUSION OF LAW

For the period beginning September 14, 2009, the criteria for an evaluation greater than 40 percent for post-operative residuals of L5 lumbar spondylosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostics Codes 5242, 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in December 2005, March 2006, August 2006, and October 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of applicable rating criteria, and of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the May 2011 supplemental statement of the case.  

VA has also fulfilled its duty to assist.  The claims file contains VA medical center records and private medical records.  Information in the claims file indicates that the Veteran was denied Social Security benefits.  The RO requested information from the Social Security Administration but the response received indicates that they were unable to locate the medical record.  

The February 2010 remand directed that the Veteran be afforded a VA examination by an orthopedist and a neurologist.  Following remand, the Veteran was provided a VA examination in June 2010.  An August 2010 addendum indicates that the claims file was reviewed.  It is unclear whether the examiner was an orthopedist and/or a neurologist.  The evidence, however, shows that the examination was conducted by a VA medical doctor and includes information sufficient for rating purposes.  Thus, the Board finds there was sufficient compliance with the remand directive.  See Dyment v. West, 13 Vet. App. 141 (1999).  The Board further notes that a VA neurologic examination was conducted in October 2009.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  

Factual Background

Historically, an October 2003 rating decision granted entitlement to service connection for lumbar spondylosis at L5 and assigned an initial noncompensable evaluation, effective October 25, 2003.  

VA received the Veteran's current claim in December 2005.  At the September 2009 hearing, the Veteran testified that his lumbar spine disability affected his work, family life, and social life.  He felt that his disability had worsened.  As discussed in the introduction, the Board previously considered and denied entitlement to increased evaluations for various periods prior to September 14, 2009.  Thus, this decision will focus on relevant evidence and findings subsequent to that date.  

VA primary care note dated in September 2009 shows continued complaints of chronic low back pain.  The Veteran had a lumbar selective nerve root injection in July 2009 and was scheduled for another one in a few weeks.  On physical examination, the back was nontender, but there was pain with flexion of 15 degrees so range of motion was not tested.  October 2009 lumbar X-rays revealed status post fusion without radiographic change since 2006.  An October 2009 lumbar magnetic resonance imaging scan revealed status post posterior L4-L5 fusion.  There was no significant interval change in appearance of disc disease or hardware position and no abnormal enhancement.  

On VA examination in October 2009, the Veteran reported complaints of pain radiating down the left leg.  He could ambulate without restrictions but was in pain.  He did not use a cane or crutch.  Physical examination revealed diminished sensation and some left lower extremity weakness.  There was no atrophy.  The impression was severe left lower extremity L4-L5 radiculopathy secondary to the service connected low back disorder.  

A March 2010 VA spine surgery/orthopedic note documents complaints of worsening low back pain and shooting pain down the left leg.  On examination the appellant's gait was antalgic.  The range of trunk motion was within normal limits.  The impression was low back pain; mal-positioned spinal instrumentation; and left leg pain and weakness.  A removal of hardware was not recommended.  A May 2010 primary care note indicates that the back was nontender.  Range of motion studies were not conducted due to very limited flexion.  

The Veteran underwent a VA examination in June 2010.  He described lower back pain radiating down the left leg.  He was independent in the activities of daily living, he did not wear a back brace, and he did not use a cane or a crutch.  He was gainfully employed at a desk job.  On physical examination, range of motion was forward flexion 0 to 20 degrees, extension 0 to 10 degrees, lateral rotation 0 to 15 degrees bilaterally, and lateral flexion 0 to 15 degrees bilaterally.  Three repetitive ranges of motion were provided with identical findings.  There was no additional loss of motion due to pain, fatigue, weakness, or incoordination.  There was pain noted throughout the range of motion.  Neurologic examination revealed some weakness, but no atrophy.  There was tenderness and spasm of the lumbar spine.  There were no incapacitating episodes in the prior 12 months.  The diagnosis was intervertebral disc disease with arthritis status post fusion of L4-L5 with severe L5 left lower extremity radiculopathy.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Veteran's lumbar disability is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spine segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

On review, evidence of record does not show unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran clearly has limited range of motion, he still maintains the ability to move in both flexion and extension.  Thus, the criteria for an evaluation greater than 40 percent are not met or more nearly approximated.  In making this decision, the Board acknowledges DeLuca, but notes that the criteria in the general rating formula are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The June 2010 examination included a diagnosis of intervertebral disc syndrome and thus, the Board has also considered Diagnostic Code 5243.  An intervertebral disc syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  On review, evidence of record does not show incapacitating episodes as that term is defined by regulation.  38 C.F.R. § 4.71a.  There is no basis for assigning a higher evaluation under this formula.  

Since September 14, 2009, the orthopedic manifestations of the Veteran's lumbar spine disability have not been more than 40 percent disabling and further staged ratings are not warranted.  See Hart. 

The Board also notes that under the general rating formula, associated objective neurologic abnormalities are to be separately evaluated.  Review of the claims file shows that in December 2008, the RO granted a separate 10 percent evaluation for left lower extremity radiculopathy effective February 21, 2008.  In December 2009, this evaluation was increased to 30 percent effective September 18, 2009.  The Veteran did not appeal either of these decisions and they are not for consideration.  

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected lumbar disability.  Higher evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

In July 2007, the RO denied entitlement to individual unemployability.  The Veteran did not appeal this decision and there is no indication that he is currently unemployable due to his service-connected lumbar spine disability.  As such, the Board finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation greater than 40 percent for post-operative residuals of L5 lumbar spondylosis for the period beginning September 14, 2009 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


